                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                 FLORENCE DIVISION

Lavadre Butler, #337779,                        )             Civil Action No. 4: 16-3662-RMG
                                                )
                        Plaintiff,              )
                                                )
        v.                                      )                          ORDER
                                                )
Trevor Bessinger, Lisa Young,                   )
Gregory Washington, Mr. Esterline,              )
Mr. Suarez, Mr. Braddy, Mr. Shorter,            )
Mr. Williams,                                   )
                                                )
     Defendants.                                )
~~~~~~~~~- )

        Before the Court is Defendant Trevor Bessinger' s consent motion to stay this matter

pursuant to the Servicemembers' Civil Relief Act ("SCRA"), 50 U.S.C. § 3901 , et seq . (Dkt. No.

209.)

        The SCRA allows a civil plaintiff or defendant to apply to stay the proceeding if he is in

"military service" and has received notice of the proceeding. Id. § 3932(a)(l), (2).              The

servicemember's application for a stay must (i) set forth facts regarding the manner of his service

and the date when he will be available to appear, and (ii) include a letter or communication from

his commanding officer stating that his current military duty prevents appearance and that leave

is not authorized at the time. Id. § 3932(b)(2). Upon submission of such an application, "the

court . . . shall ... stay the action for a period of not less than 90 days." Id. § 3932(b)(l).

        Mr. Bessinger states that he is currently on active military service, deployed with the

National Guard to the Middle East and expected to return in August 2020. (Dkt. No. 209.) Mr.

Bessinger' s supervisor, Major John W. Cummings, affirms that he is on active duty deployment.

(Dkt. No . 209-1.)
        A member of the National Guard is in "military service" under the SCRA when serving

"under a call of duty authorized by the President or the Secretary of Defense for more than thirty

consecutive days, for purposes of responding to a national emergency declared by the President

and supported by Federal funds." 50 U.S.C. § 3911(2)(A)(ii). The Court finds that the statutory

applicability requirements and conditions for stay are satisfied. The Court further finds that Mr.

Bessinger is an essential party whose presence or participation is required in this matter, and that

he does not seek a stay to cause undue delay or prejudice.

        Accordingly, Mr. Bessinger's consent motion to stay (Dkt. No. 209) is GRANTED and

the Court ORDERS this matter ST A YEO until August 1, 2020. The parties are DIRECTED to

file a joint status report on the status of Mr. Bessinger's deployment every sixty (60) days from

the date of this Order.

       AND IT IS SO ORDERED.




                                                     Richard Mark'f...:c,,... ,... ..
                                                     United States District Court Judge
August 20, 2019
Charleston, South Carolina
